   19-50428-KMS Dkt 20 Filed 06/02/19 Entered 06/02/19 19:09:44 Page 1 of 2




                 IN THE UNITED STATES BANKRUPTCY COURT FOR
                THE SOUTHERN DISTRICT OF MISSISSIPPI (GULFPORT)

JESSICA HAAS,                                                    CHAPTER 13
DEBTOR                                                           CASE NO. 19-50428KMS

                                  MOTION TO DISMISS

    COMES NOW, the attorney for the debtor and files this Motion to Dismiss and would
respectfully show unto this Honorable Court the following to-wit:

   1- A Chapter 13 case was prepared and filed for this debtor on May 31, 2019.
   2- The Debtor made a good faith effort to formulate a repayment plan but was unsuccessful
      in doing so at this time in this Court and she will explore other alternatives.
   3- The Debtor hereby moves to dismiss this bankruptcy proceeding.

        WHEREFORE, PREMISES CONSIDERED, attorney for debtor requests that the Court
allow the dismissal of this Chapter 13.

       RESPECTFULLY SUBMITTED, this the 2nd day of June, 2019.

                                                          Respectfully submitted,

                                                          /s/Jeffrey G. Pierce
                                                          Jeffrey G. Pierce
                                                          Attorney for Debtors
Respectfully submitted,
s/Jeffrey G. Pierce
JEFFREY G. PIERCE, MSB#99645
JEFFREY G. PIERCE PLLC
1101 Iberville Dr.
Ocean Springs, MS 39564
228 – 875 – 3715
601-766-9108 FAX
Jeffrey.piercelaw@gmail.com

                                CERTIFICATE OF SERVICE

       A copy of this pleading has been provided by the Bankruptcy Court’s Noticing service to
the Case Trustee and U.S. Trustee this the 2nd day of June 2019.

Respectfully submitted,
s/Jeffrey G. Pierce
JEFFREY G. PIERCE, MSB#99645
JEFFREY G. PIERCE PLLC
   19-50428-KMS Dkt 20 Filed 06/02/19 Entered 06/02/19 19:09:44 Page 2 of 2




1101 Iberville Drive
Ocean Springs, MS 39564
228-875-3715 T
601-766-9108 FAX
Jeffrey.piercelaw@gmail.com
